*623Concurring Opinion by
Mr. Justice Pomeroy:
The Court holds that “a waiver of uninsured motorist coverage is effective only if the waiver manifests the intentional relinquishment of this . . . right that the coverage will be held to attach unless there is “an affirmatively expressed rejection in writing by the insured.” With these conclusions I agree; in light of the public policy considerations involved, they are a justifiable judicial gloss on the simple statutory provision that the insured “shall have the right to reject such coverage in writing”. 40 P.S. §2000.
I must disagree with the Court, however, when it states that an intentional relinquishment or an affirmatively expressed rejection is not provided by the declaration made by the insured in this case. The words here involved, “I hereby state that I do not desire uninsured MOTORIST COVERAGE IN MY AUTO LIABILITY POLICY”, printed in fully legible all-capital letters, seem to my mind to be an affirmatively expressed rejection, and clearly to denote “an intentional relinquishment.” I see no need or justification to insist on further recitations or embellishments, as if one were waiving federal constitutional rights in a criminal case. See Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694 (1966).
The form of the waiver aside, the lower court found that on the facts of this case the insured was misled by the agent of the insurer and signed the waiver under a mistake of fact as to its meaning. While this is a close question, I cannot say that the chancellor either abused his discretion or committed any error of law in so holding. Accordingly, I would affirm the decree on that limited basis.
Mr. Chief Justice Jones joins in this concurring opinion.